On the day before the accident here involved, defendant, the owner of real property abutting on a public sidewalk, had snow cleared -from the sidewalk. The person who did the work piled the snow from the sidewalk in mounds on both sides thereof. In this action to recover damages for personal injuries suffered by plaintiff when he fell on the ice on the sidewalk formed as the result of the thawing of the snow so artificially piled, and a subsequent freeze, judgment of the City Court of Mount Vernon in favor of plaintiff, affirmed, with costs. (Zahn V. City of New York, 274 App. Div. 807, affd. 299 N. T. 581.) Carswell, Johnston, Adel and Sneed, JJ., concur; Nolan, P. J., dissents and votes to reverse the judgment and to dismiss the complaint on the ground that the evidence is insufficient to establish negligence on the part of the defendant.